Citation Nr: 0320930	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  99-06 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
August 1972.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision, which 
denied service connection for hepatitis.  

In August 2001, the case was advanced on the docket by a 
Veterans Law Judge (formerly known as a Member of the Board) 
pursuant to 38 U.S.C.A. § 7107 (West 1991 & Supp. 2002) and 
38 C.F.R. § 20.900(c)(2002).   

In a September 2001 decision, the Board determined that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for hepatitis.  The Board 
then proceeded to address the claim of service connection for 
hepatitis, on the merits, and denied the claim.  

The veteran appealed the September 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2002 Order, the Court granted a Joint Motion 
for Remand of the parties (the veteran and the VA Secretary) 
and vacated that portion of the Board's decision that denied 
service connection for hepatitis.  The Court then remanded 
the case back to the Board, pursuant to 38 U.S.C.A. 
§ 7252(a), for readjudication consistent with the Joint 
Motion.  


REMAND

In the Joint Motion for Remand, dated in December 2002, it 
was agreed that a remand of the case to the Board was 
required so that the Board could provide adequate reasons and 
bases for its denial of service connection for hepatitis and 
address whether the duty to notify, under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), has been satisfied.  

In a February 2003 letter, the Board informed the veteran 
that the Court in December 2002 had issued a decision that 
remanded his case to the Board for readjudication and the 
issuance of a new decision.  He was provided an opportunity 
to submit additional argument and/or evidence in support of 
his appeal before the Board proceeded with readjudication.  
He was given 90 days in which to provide any additional 
information.  The veteran responded in late February 2003 
that he did not have anything else to submit.  

In another February 2003 letter, the Board notified the 
veteran of a change in law regarding his appeal (i.e., the 
VCAA), and provided him an opportunity to submit additional 
evidence or argument in light of the law.  The Board also 
requested the veteran to furnish additional information and 
evidence regarding treatment of his claimed disability.  He 
was given 30 days in which to provide the requested 
information.  

In an April 2003 letter, the Board informed the veteran that 
it was undertaking additional development on the issue of 
service connection for hepatitis, rather than remanding the 
case to the RO.  Such development was being undertaken 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

Specifically, the Board informed the veteran that it was 
obtaining additional service records (it subsequently 
obtained additional service medical records), as well as 
treatment records from various VA medical centers (VAMCs).  
The Board requested that he provide additional information 
concerning the types of drugs he used prior to, during, and 
subsequent to service, and the method of use.  The Board also 
requested that he sign authorization and consent forms so 
that it could obtain medical records from several private 
doctors and medical facilities identified in the record.  The 
veteran was given 30 days in which to respond.  

In May 2003, the veteran responded to the Board's letter, 
briefly describing his illicit drug use history and stating 
that he had nothing else to add to the record.  He did not 
return completed authorization and consent forms to obtain 
additional private medical records, stating that his claims 
file contained all the information that the Board needed to 
know.  

At about that same time, the U.S. Court of Appeals for the 
Federal Circuit, in D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which were provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  The intended effect of 
these provisions was to shorten the appeal processing time 
and to reduce the backlog of claims awaiting decision at the 
Board.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Court found that the provision was contrary to 
the requirement of 38 U.S.C. § 7104(a) that "all questions 
in a matter which . . . is subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

It is also noted that not all development undertaken by the 
Board has been completed.  Despite having received additional 
service medical records dated in 1972 from the National 
Personnel Records Center (NPRC), all service personnel 
records of the veteran were not obtained.  Moreover, the 
following VA records were not obtained:  (1) all medical 
records, during the period from May 1993 to the present, from 
the Huntington, West Virginia VAMC; (2) all medical records 
showing treatment for hepatitis or drug abuse, during the 
period from 1972 to the present, from the East Orange, New 
Jersey VAMC; and (3) all medical records showing treatment 
for hepatitis or drug abuse, during the period from 1972 to 
the present, from the Winston-Salem, North Carolina VAMC.  

Finally, as noted, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran or obtaining any 
additional medical or other evidence, as deemed appropriate.  
See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim. 

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain all 
service personnel records of the veteran.  
If no service records can be found, or if 
they have been destroyed, the RO should 
ask for specific confirmation of that 
fact.  

3.  The RO should obtain the following VA 
medical records of the veteran:  (a) all 
medical records, during the period from 
May 1993 to the present, from the 
Huntington, West Virginia VAMC; (b) all 
medical records showing treatment for 
hepatitis or drug abuse, during the period 
from 1972 to the present, from the East 
Orange, New Jersey VAMC; and (c) all 
medical records showing treatment for 
hepatitis or drug abuse, during the period 
from 1972 to the present, from the 
Winston-Salem, North Carolina VAMC.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of service connection 
for hepatitis.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




